From the English precedents, it appears that in actions of detinue, the declarations ought to state the time of the finding and detention; and that the lack thereof may be taken advantage of *64by special demurrer. So that such a demurrer having been taken in this cause, and only the year of the detention being set forth in the declaration, it might have been fatal thereto, had the suit been brought prior to the act of jeofails which passed in 1799.' But as it is not one of those cases expressly excluded from the benefit of that act, and as it can not be conceived that the decision of the case on its merits could have been affected by the want of a more particular statement of time; therefore, it is considered by the court, that the judgment aforesaid be affirmed, that the defendant may proceed to have the benefit of the same, and recover of the plaintiff ten per centum damages on the amount thereof, together with his costs in this behalf expended, which is ordered to be certified to the said court.